Citation Nr: 1436732	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  04-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement o service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Detroit, Michigan, Regional Office of the Department of Veterans Affairs (VA).

In a December 2006 decision the Board found that the Veteran had submitted new and material evidence to reopen the claims of service connection, recharacterized the claims to comport to the evidence of record, and remanded them for additional development.

In April 2009 the Board denied service connection for right knee and lumbar spine disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 12, 2011 Memorandum Decision, and June 3, 2011 Judgment, vacated the Board's April 2009 decision and remanded the case to the Board for further development.

In February 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In correspondence received in April and June 2014, the Veteran's representative requested a copy of the August 2013 VA examination report, indicating that the report was not included in a previous request for a copy of the complete claim file.  
The representative noted that VA relied upon the August 2013 VA examination report, and the medical opinion contained in that report, and that she needed a copy of the report.  

 In July 2014, the VA processed the request and sent the Veteran's representative a copy of the August 2013 VA examination report.

In a subsequent letter, the representative stated that the copy of the VA examination report she received did not include a copy of the medical opinion.  In arguments presented in a statement dated July 2014, the Veteran's representative indicated that she relied on the discussion of the medical opinion included in the December 2013 Supplemental Statement of the Case.  
The Board finds that the RO adequately and thoroughly discussed the August 2013 VA medical opinion and the rationale supporting it in the December 2013 Supplemental Statement of the Case.  The Board further finds that the December 2013 Supplemental Statement of the Case did not add or subtract any reasoning or rationale provided in the August 2013 VA medical opinion.  

Even assuming the unlikely scenario claimed by the Veteran's representative; that they were provided a copy of the VA examination report with the medical opinion removed from the report, no prejudice has been shown. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of a relationship between a right knee disability and service.

2.  The preponderance of the evidence is against a finding of a relationship between the current lumbar spine disability and service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).





Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters of June 2003, October 2005, and January 2007 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in November 2005.  VA examinations were conducted and opinions were obtained in September 2008 and August 2013. The September 2008 opinion was inadequate because the examiner failed to include a rationale for his opinion.  The August 2013 examination report described the etiological history and severity of the Veteran's disabilities in sufficient detail so that the Board's decision is an informed one.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for right knee and lumbar spine disabilities.  He contends that his current disabilities are related to injuries to his back and right knee that he suffered during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstance, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a right knee disability during the pendency of the appeal.  VA treatment records dated in October 2004 note that the Veteran was referred to physical therapy secondary to right patellar tendonitis, and the Veteran was given a diagnosis of right quadriceps tendonitis.  April and May 2005 private medical opinions note that the Veteran was being treated for arthritis of the right knee.  A VA examination was conducted in August 2013 and, following a physical examination and x-ray images, the Veteran was given a diagnosis of right knee pain.

The record also shows a current lumbar spine disability.  A VA examination was conducted in August 2013 and, following a physical examination and x-ray images, the Veteran was given a diagnosis of lumbar strain.

Service treatment records in January, February, and March 1968 indicate that the Veteran complained of lower back pain and stiffness.  He was diagnosed with paralumbar muscle spasms.  Additional records in May and October 1968 indicate that the Veteran injured his back and was treated for a low back strain.  In May1970, the Veteran complained of right knee pain and tenderness, which he later attributed to hitting his right knee into the tailgate of a truck.  Service treatment records dated in February 1971 indicate that the Veteran was placed on light duty because of persistent swelling of the right knee. Clinical evaluations during the Veteran's August 1971 separation examination revealed that the Veteran had normal lower extremities, spine, and other musculoskeletal system.

An April 2005 private medical opinion from Dr. Arvind Patel indicates that the Veteran was diagnosed with right knee arthritis and low back pain related to arthritis and an old injury.  The opinion noted that the Veteran has a history of a service related injury and still has pain related to the old injury.  The opinion did not include or refer to x-ray evidence of arthritis.  The opinion also did not provide an explanation relating the Veteran's current symptoms and diagnoses to his in-service injury.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   Thus, the April 2005 private medical opinion carries little evidentiary weight because it is unsupported and unexplained by any rationale and fails to even specify what old injury currently causes the Veteran pain.  See Bloom, 12. Vet. App at 187.

A VA examination was conducted in August 2013.  The examiner noted that the Veteran's claim file was reviewed in conjunction with the examination.  The Veteran reported that he injured his back during basic training and that he injured his right knee when he accidently hit the tailgate of a pickup truck.

Following a physical examination, the examiner opined that it is less likely than not that the Veteran's current back and right knee disabilities are related to the treatment for the right knee and lumbar spine pain received in service.

The August 2013 examiner noted the Veteran's in-service complaints of right knee effusion and pain; however, he concluded that the Veteran's complaints of knee pain from a contusion to his knee after hitting the tailgate would not contribute to any long-term degeneration or arthritis to his knee as mentioned in Dr. Patel's medical opinion in 2005.  In support of his conclusion, the examiner noted that there was no evidence of a fracture or damage to any cartilage or weight bearing surface seen in the service treatment records.

The examiner also noted the Veteran's in-service complaints of back pain during service; however, he concluded that the Veteran's current disability was not related to his service because there were periods following service where his back was asymptomatic.  Specifically, he noted that the evidence of record does not contain complaints of back pain until 2002 and x-rays have consistently shown no pathology or degeneration in the lumbar spine.

The Veteran's representative argues that the August 2013 VA opinion is inadequate because it does not include a discussion of the Veteran's past medical records, including Dr. Patel's medical opinion in 2005, and his past diagnoses which included arthritis.  

The VA examiner, however, specifically noted a review of the Veteran's claim file, including the private medical opinion.  Moreover, the VA examiner specifically mentioned that pain from a contusion to his knee after hitting the tailgate would not contribute to any long-term degeneration or arthritis to his knee, as mentioned in Dr. Patel's medical opinion in 2005. 

The Veteran's  recitation as to in-service treatment for right knee and low back pain and injuries are accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed right knee and low back disabilities, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the other medical evidence of record, including the most recent opinion provided by a VA medical professional who reviewed the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 251 F.3d 1331 (Fed. Cir. 2006).  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims for right knee and lumbar spine disabilities; there is no doubt to be resolved; and service connection is not warranted.


ORDER


Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


